SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP FOUR TIMES SQUARE NEW YORK 10036-6522 TEL: (212) 735-3000 FAX: (212) 735-2000 www.skadden.com September 21, 2007 FIRM/AFFILIATE OFFICES BOSTON CHICAGO HOUSTON LOS ANGELES PALO ALTO SAN FRANCISCO WASHINGTON, D.C. WILMINGTON BEIJING BRUSSELS FRANKFURT HONG KONG LONDON MOSCOW MUNICH PARIS SINGAPORE SYDNEY TOKYO TORONTO VIENNA Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549-1004 Attention: John Ganley Re: BlackRock Strategic Income Opportunities Trust — Initial Registration Statement on Form N-2 Ladies and Gentlemen: Electronically transmitted herewith for filing on behalf of BlackRock Strategic Income Opportunities Trust(the “Trust”) is the Trust’s initial registration statement on Form N-2 (the “Registration Statement”) under the Securities Act of 1933, as amended, and under the Investment Company Act of 1940, as amended. If you have any questions or comments or require any additional information in connection with the Trust or the Registration Statement please telephone me at (212) 735-3406. Very truly yours, /s/ Michael Hoffman Michael Hoffman Enclosures
